      CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 1 of 31



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



CH Bus Sales, Inc., f/k/a/ CH Trading        Case No. 18-cv-2444 (SRN/KMM)
Company, and its subsidiaries CH Bus
Sales Holdings, LLC and CH Bus Sales,
LLC,

              Plaintiff,

v.

Duane Geiger, individually, and REV
Group, Inc., a Delaware corporation,

              Defendants,

and
                                              MEMORANDUM OPINION
Duane Geiger, individually and as a               AND ORDER
shareholder of CH Bus Sales, Inc.,

              Third-Party Plaintiff,

v.

Michael Haggerty, individually,

              Third-Party Defendant,
and

CH Bus Sales, Inc.,

              Nominal Defendant.
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 2 of 31




Richard M. Dahl and Brandt F. Erwin, Madigan Dahl & Harlan, P.A., 222 South Ninth
Street, Suite 3150, Minneapolis, MN 55402 for Plaintiff and Nominal Defendant.

Edward B. Magarian and Brianna Al Taqatqa, Dorsey & Whitney LLP, 50 South Sixth
Street, Suite 1500, Minneapolis, MN 55402 for Defendant REV Group.

Shannon M. McDonough, Bradley R. Hutter, and Tyler P. Brimmer, Fafinski Mark &
Johnson, P.A., 775 Prairie Center Drive, Suite 400, Eden Prairie, MN 55344 for Defendant
and Third-Party Plaintiff Duane Geiger.

Garth G. Gavenda, Lindsay W. Cremona, and T. Christopher Stewart, Anastasi Jellum,
P.A., 14985 North 60th Street, Stillwater, MN 55082 for Third-Party Defendant.


SUSAN RICHARD NELSON, United States District Judge

        In December 2017, Defendant Duane Geiger resigned from his position as President

and CEO of Plaintiff CH Bus Sales (“CHB”), where he had worked for several years. A few

months later, he began working at Defendant REV Group (“REV”), a competitor of CHB’s

in the luxury motor coach market. CHB has now sued both REV and Geiger for a number of

alleged legal violations, largely arising out of the non-compete, non-solicitation, and

confidentiality provisions Geiger signed with CHB while he was employed there. Geiger and

REV have moved for judgment on the pleadings as to all of the claims CHB asserts against

them, both individually and collectively.

        After carefully reviewing the record and applicable case law, the Court grants

Defendants’ motion in part and denies it in part.

   I.      BACKGROUND

        In describing the background of this case, the Court assumes as true the factual

allegations in CHB’s complaint and construes all reasonable inferences from those facts in
                                              2
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 3 of 31



the light most favorable to CHB. See Great Lakes Gas Transmission Ltd. P’ship v. Essar Steel

Minn., LLC, 871 F. Supp. 2d 843, 851 (D. Minn. 2012) (noting that the same standard applies

to motions to dismiss under Rule 12(b)(6) and motions for judgment on the pleadings under

Rule 12(c)). Further, while the Court considers “materials that are necessarily embraced by

the pleadings” in this background section, it “ignore[s] materials outside the pleadings.” Id.

For instance, though the Court does consider the exhibits attached to the complaint, like the

at-issue Employment Agreement, it does not consider the allegations made against CHB in

Defendants’ counterclaims and third-party complaints (see Doc. Nos. 14, 18, 20), or the

assertions made by CHB in a separate litigation it is engaged in in Delaware. See Gorog v.

Best Buy Co., Inc., 760 F.3d 787, 791 (8th Cir. 2014); but cf. Defs.’ Br. in Support of J. on

the Pleadings (“Defs.’ Br.”) [Doc. No. 38] at 5 (requesting that the Court take judicial notice

of allegedly “contradictory assertions” made by CHB in that legal proceeding).1

       A. The Parties

       Plaintiff CHB is a Delaware corporation with its principal place of business in

Minnesota, and it is involved in the distribution of “luxury motor coaches.” (Compl. [Doc.

No. 1-2] ¶¶ 1, 9.) According to the Complaint, CHB “has steadily grown . . . from a startup

company to a full-service distributor, offering sales, service, finance, and after-sales support

throughout the United States and Canada,” to the point where it now employs approximately




1
       Moreover, as noted below, even if the Court did consider the Delaware litigation,
it would not change this decision.

                                               3
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 4 of 31



35 employees across four offices. (Id. ¶ 10.) Moreover, since January 2010, CHB has been

the “exclusive distributor of TEMSA motor coaches in the United States and Europe.” (Id.)2

       Defendant REV is a Delaware corporation with its principal place of business in

Wisconsin, and it is involved in the “design[], manufacture[], and distribut[ion] [of] specialty

vehicles and related aftermarket parts and services, including commercial busses.” (Id. ¶ 4;

REV Am. Answer [Doc. No. 14] ¶ 4.) REV and CHB are competitors. (Compl. ¶ 4.)

       Defendant Duane Geiger is a Minnesota resident with extensive experience in the

motor coach industry. (Id. ¶¶ 5, 23; Geiger Am. Answer [Doc. No. 18] ¶¶ 5, 23.) From August

2011 through December 20, 2017, Geiger held various senior positions at CHB, including a

several-month term as President and CEO. (Id. ¶¶ 5, 23; Geiger Am. Answer [Doc. No. 18]

¶¶ 5, 23.) Sometime in 2018, following his resignation from CHB, Geiger began working as

“the general manager of the bus division for REV.” (Compl. ¶ 41; Geiger Am. Answer ¶ 41.)

However, because of stock he received during his tenure at CHB, Geiger retains a minority

ownership interest in CHB. (See Compl. ¶ 24; Geiger Am. Answer ¶ 24.)3

       B. Factual History

              1. Duane Geiger Joins CHB in August 2011 and Signs Employment and
                 Shareholder Agreements


2
       TEMSA is a “Turkish motor coach manufacturer that manufactures full and
midsize luxury motor coaches on a worldwide basis.” (Id. ¶ 9.) As alluded to above,
TEMSA and CHB are currently in litigation in Delaware over the terms of CHB’s
exclusive distribution contract with TEMSA. (See generally Doc. No. 40-1 to 40-3.)
3
      Geiger has also filed a third-party complaint against Michael Haggerty, who
appears to be CHB’s controlling shareholder. (See Geiger Third-Party Complaint [Doc.
No. 20] ¶ 2.) However, because this third-party complaint is irrelevant to the present
motion, the Court will not discuss Haggerty any further.
                                               4
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 5 of 31



       As part of a “strategic business plan” to “develop the customer base and market for

TEMSA’s luxury motor coaches,” in the summer of 2011, CHB recruited Geiger, a “seasoned

bus professional,” to become CHB’s Executive Vice President of Sales/Service. (Compl. ¶¶

22-24.) “In recognition of the anticipated important role Geiger was intended to play within

CHB, the company offered Geiger a lucrative base salary starting at $200,000 per year, plus

bonuses, stock options, and executive benefits.” (Id. ¶ 24.) Most importantly for present

purposes, though, on or about August 31, 2011, Geiger signed an Employment Agreement

with CHB. (Id. ¶ 26; see Compl. Ex. 1 (“Employment Agreement”).) Although the Agreement

defined Geiger’s job as “Executive Vice President,” the Agreement was subject to automatic

one-year renewals, unless terminated by written notice, and stated that it could “be modified

only in writing, signed by both parties.” (Id. §§ 1, 2, 17.)

       This Agreement contained three important provisions. First, the Agreement barred

Geiger from disseminating confidential information received “during the course of [his]

employment,” including after his employment, unless it was necessary to perform his duties

or “the information cease[d] to be confidential through legitimate means.” (Id. § 8

(“Confidentiality Provision”).) Second, the Agreement barred Geiger from soliciting “any

current or prospective [CHB] customers, clients, employees, vendors, or suppliers,” or from

recruiting “any employee of [CHB] for any other work or employment,” during his

employment, “and for a period of two years following the termination of [his] employment.”

(Id. § 12.b-12.c (“Non-Solicitation Provision”).) Third, the Agreement barred Geiger from

“compet[ing], directly or indirectly, with [CHB], or enag[ing], assist[ing], or participat[ing] .

. . in any business or businesses substantially similar to or competitive to the business now or

                                                5
       CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 6 of 31



hereafter conducted by [CHB],” during his employment, “and for a period of two years

following the termination of [his] employment.” (Id. § 12.a (“Non-Compete Provision”).)

        In addition, in the fall of 2011, Geiger was elected to CHB’s board of directors and

then provided with “125 shares of the company’s stock.” (Compl. ¶¶ 33-34.) In consideration

for this stock, Geiger signed a separate Shareholder Agreement with CHB. (Id. ¶ 34.) This

Agreement required Geiger, like all shareholders, “to forever maintain the confidentiality of

all of [CHB’s] proprietary information.” (Id.)4

        According to CHB, these confidentiality agreements were important because “CHB

has succeeded as a business in large part because of its valuable confidential and proprietary

information and the strategic relationships it has developed in the niche luxury motor coach

market.” (Id. ¶ 11.) CHB generically lists its “confidential information” and “trade secrets”

as “customers, customer lists, customer needs and preferences, customer buying habits,

customer contracts, sales, employee lists, financial information, policies and procedures,

projects, business practices, methodologies, strategic plans, financial affairs, pricing, [and]

vendor relationships.” (Id. ¶¶ 13-14.) Moreover, in addition to having its employees,

shareholders, and directors sign confidentiality agreements, like the ones Geiger signed here,

CHB protects its confidential information, “to the extent it exists in physical forms,” by

keeping it in “secured file cabinets.” (Id. ¶¶ 18-19.) CHB alleges that Geiger had access to

these kinds of “confidential information” and “trade secrets” during his time at CHB. (Id. ¶

29.)


4
       CHB did not attach a copy of the Shareholder Agreement to the Complaint, as it
did with Geiger’s Employment Agreement.
                                              6
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 7 of 31



       The Complaint also alleges that REV expressed a desire to “potentially acquir[e]

CHB” in 2016. (Id. ¶ 36.) To that end, CHB signed a Non-Disclosure Agreement with REV

and subsequently shared confidential information with REV “in connection with REV’s due

diligence efforts.” (Id. ¶ 37.) However, in July 2016, REV “abruptly disengaged with CHB.”

(Id. ¶ 38.) Over a year later, CHB alleges, “REV entered into a separate agreement with

Daimler AG to distribute Setra brand coaches throughout the United States and Canada,”

which “position[ed] REV to directly compete with CHB in the luxury bus market.” (Id.; see

also REV Am. Answer ¶ 38 (admitting that “REV entered into an agreement with Daimler

AG to distribute Setra coaches,” but denying “any suggestion that Daimler AG currently

distributes TEMSA coaches”).)

                2. CHB Appoints Geiger President and CEO in March 2018; Several
                   Months Later, Geiger Resigns

       On or about March 1, 2017, CHB promoted Geiger to President and CEO, and

increased Geiger’s base pay to $360,000. (Compl. ¶ 27.) The Complaint does not allege that

the confidentiality, non-compete, and non-solicitation obligations found in Geiger’s

Employment Agreement ceased to exist once Geiger accepted this promotion.

       On or about December 20, 2017, Geiger “abruptly resigned from his employment with

CHB.” (Id. ¶ 39; Geiger Am. Answer ¶ 39 (admitting that Geiger resigned from CHB around

this time).)5


5
       In Geiger’s counterclaim and third-party complaint, he alleges that he resigned
from CHB in response to purportedly fraudulent and illegal behavior occurring at the
company. However, as the Court noted above, the Court will not consider those
allegations in reviewing this motion.

                                            7
       CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 8 of 31



              3. Geiger Allegedly Violates His Employment Agreement by Joining REV
                 and Then Contacting a CHB Employee

        Following Geiger’s resignation, CHB “learned that Geiger [was] considering seeking

employment with REV and/or one of [CHB’s] other competitors.” (Compl. ¶ 40.) As such,

on February 27, 2018, CHB sent Geiger a letter reminding him of the Employment

Agreement’s confidentiality, non-solicitation, and non-compete provisions, discussed supra.

(Id. ¶ 40; see Compl. Ex. 2 (“Feb. 27, 2018 Letter”).) Nonetheless, CHB alleges, Geiger

“accepted employment with REV as the general manager of the bus division for REV.”

(Compl. ¶ 41; Geiger Am. Answer ¶ 41.)6 CHB further alleges that, after Geiger began

working at REV, he offered a long-time CHB employee named Marvin Borntrager a job,

which caused Mr. Borntrager to resign from CHB. (Compl. ¶ 42; but see Geiger Am. Answer

¶ 42 (denying this allegation).) CHB also alleges that, “although [it] does not yet know the

full extent of Geiger’s unlawful competition and violation of his contractual, statutory, and

common-law obligations,” it believes that Geiger has misappropriated CHB confidential

information and trade secrets, and is using this information for the benefit of REV. (See

generally Compl. ¶¶ 43, 50-51, 85, 92, 97.) CHB similarly alleges that REV intentionally

assisted Geiger in taking these actions, with full knowledge of Geiger’s Employment

Agreement, and is reaping the rewards of Geiger’s alleged misconduct. (See, e.g., id. ¶¶ 85-

90.)



6
       Although Defendants’ briefing states that Geiger began working for REV in April
2018, and CHB does not appear to dispute this fact, this allegation is not found in the
pleadings and will accordingly not be considered in this motion. (See, e.g., Defs.’ Br. at
3.)
                                             8
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 9 of 31



          C. Procedural History

          On July 20, 2018, CHB filed the present complaint in Hennepin County District Court.

In its complaint, CHB asserted (at least) eight claims against REV and Geiger: (1) breach of

contract against Geiger; (2) tortious interference with contractual relations against REV; (3)

breach of “contractual, statutory, and common law” fiduciary duties against Geiger; (4) state

law misappropriation of trade secrets against REV and Geiger; (5) federal law

misappropriation of trade secrets against REV and Geiger; (6) unjust enrichment against REV

and Geiger; (7) unfair competition against REV and Geiger; and (8) tortious interference with

actual and prospective business relations against REV and Geiger.

          On August 21, 2018, Defendants jointly removed this case to federal court, asserting

federal question jurisdiction for the federal law trade secrets claim, and supplemental

jurisdiction with respect to the other, state law claims. (See Notice of Removal [Doc. No. 1].)7

Defendants subsequently filed answers, and amended answers, followed by the present

motion for judgment on the pleadings. The parties submitted full briefing on the motion, and

the Court entertained oral argument on December 14, 2018. (See Defs.’ Br. in Support of J.

on the Pleadings (“Defs.’ Br.”) [Doc. No. 38]; Pl.’s Br. in Opp. to J. on the Pleadings (“Pl.’s

Br.”) [Doc. No. 42]; Defs.’ Reply Br. [Doc. No. 43].)

    II.      DISCUSSION

          Federal Rule of Civil Procedure 8 requires that a complaint present “a short and plain

statement of the claim showing that the [plaintiffs are] entitled to relief.” Fed. R. Civ. P. 8(a).


7
      Because Plaintiff CHB and Defendant Geiger are both Minnesota citizens,
Defendants could not assert diversity jurisdiction under 28 U.S.C. § 1332.
                                                9
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 10 of 31



A defendant, in turn, answers the plaintiff’s complaint by “admit[ting] or deny[ing] the

allegations asserted against it,” and by raising affirmative defenses. Fed. R. Civ. P. 8(b). Once

these “pleadings” “are closed—but early enough not to delay trial—a party may move for

judgment on the pleadings.” Fed. R. Civ. P. 12(c). Just as with a motion to dismiss under Fed.

R. Civ. 12(b)(6), a court may only grant a motion for judgment on the pleadings if the

complaint does not “contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Gorog, 760 F.3d at 792 (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556

(2007)). Although “[t]he plausibility standard is not akin to a probability requirement,” it does

require a complaint to present “more than a sheer possibility that a defendant has acted

unlawfully.” Id. Moreover, the Court need not accept as true “legal conclusions or ‘formulaic

recitations of the elements of a cause of action.’” Braden v. Wal-Mart Stores, Inc., 588 F.3d

585, 594 (8th Cir. 2009) (quoting Twombly, 550 U.S. at 555).

       The Complaint sets forth eight claims in total. Defendants move for judgment on the

pleadings as to all of them. For ease of reference, the Court has grouped Plaintiff’s claims into

four categories: (A) contract claims, (B) fiduciary duty claims, (C) trade secret claims, and

(D) miscellaneous claims. The Court will address each category in turn.

       A. The Contract Claims



                                                10
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 11 of 31



       This section encompasses two different claims: CHB’s breach of contract claim

against Geiger, and CHB’s tortious interference with contractual relations claim against REV.

Because the parties treated these claims as essentially the same in their briefing, the Court

will do likewise here.

              1. The Law 8

       Under Delaware law, a breach of contract claim has four elements: “(1) the existence

of a contract, whether express or implied; (2) the breach of an obligation imposed by that

contract; and (3) the resultant damage to the plaintiff.” VLIW Tech., LLC v. Hewlett-Packard,

Co., 840 A.2d 606, 612 (Del. 2003). Similarly, a tortious interference with contractual

relations claim has five elements: “(1) a contract, (2) about which defendant knew and (3) an

intentional act that is a significant factor in causing the breach of such contract (4) without

justification (5) which causes injury.” Irwin & Leighton, Inc. v. W.M. Anderson Co., 532 A.2d

983, 992 (Del. Ch. 1987).

       “In analyzing a contract on a motion to dismiss under Rule 12(b)(6), the Court must

interpret ambiguous provisions in the light most favorable to the nonmoving party.” Kuroda

v. SPJS Holdings, LLC, 971 A.2d 872, 881 (Del. Ch. 2009) (citing VLIW Tech., 840 A.2d at

615). Indeed, because “the trial court cannot choose between two differing reasonable

interpretations of ambiguous provisions,” “[d]ismissal, pursuant to Rule 12(b)(6), is proper

only if the defendants’ interpretation is the only reasonable construction as a matter of law.”




8
      Because the Employment Agreement contains a Delaware choice of law provision,
the Court references Delaware law in this section. (See Employment Agreement § 16.)
                                              11
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 12 of 31



VLIW Tech., 840 A.2d at 615; accord In re FAH Liquidation Corp., 581 B.R. 98, 107 (Bankr.

D. Del. 2017).

       Further, under Delaware law, “a restrictive covenant, such as a non-competition

provision, is enforceable if: (1) it meets general contract law requirements, (2) is reasonable

in scope and duration, (3) advances a legitimate economic interest of the party enforcing the

covenant, and (4) survives a balance of the equities.” Kan-Di-Ki, LLC v. Suer, No. 7939

(VCP), 2015 WL 4503210, at *19 (Del. Ch. July 22, 2015).

              2. Analysis

       Here, CHB alleges that (1) Geiger breached his Employment Agreement, and (2)

REV tortiously interfered with this Agreement because it knew that Geiger was bound by it

(as evidenced by the February 27, 2018 letter), but nonetheless hired Geiger (and used

Geiger’s knowledge of confidential CHB information) in direct breach of the Agreement’s

provisions. (See generally Pl.’s Br. at 17-24.) Defendants defend against these allegations in

two ways. First, with respect to both the breach and tortious interference claims, Defendants

argue that the Employment Agreement “expired months before Geiger resigned,” when

CHB promoted Geiger to President and CEO, and was thereafter unenforceable. (Defs.’ Br.

at 7-10.) In the alternative, Defendants also argue that (a) the breach claim against Geiger

must fail because CHB has no “legitimate economic interest” in enforcing its Employment

Agreement (id. at 18-19), and (b) the tortious interference claim against REV must fail

because CHB does not plausibly allege that “REV intentionally procured a violation of the

[Employment Agreement], and did so without justification.” (Id. at 21.)



                                              12
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 13 of 31



       With respect to Defendants’ first argument, the Court finds that the Employment

Agreement is, at best, ambiguous as to whether it expired upon Geiger receiving a

promotion from Executive Vice President to President and CEO. Although Defendants

contended at the motion hearing that an oral agreement between Geiger and CHB relieved

Geiger of the Employment Agreement’s various at-issue provisions (Dec. 14, 2018 Hr’g Tr.

at 24), there is very little support in the pleadings for this reading of the contract.9 Of course,

the Court acknowledges that, on its face, the Employment Agreement could support a

reading that it applied solely to Geiger’s position as Executive Vice President. For example,

the Agreement lists Geiger’s employment as “Executive Vice President,” and does not

expressly contemplate promotions or changes in salary. However, the Court finds that other

aspects of the contract support CHB’s reading, namely, the continual use of the phrase

“during the course of your employment with CHB,” the automatic renewal periods, and the

common sense notion that companies generally do not relieve high-ranking executives of

their confidentiality, non-compete, and non-solicitation obligations absent a written

modification to their contract. Given these ambiguities, the Court cannot find that

Defendants’ interpretation of the Employment Agreement “is the only reasonable

construction as a matter of law,” and will accordingly not grant Defendants’ motion on the




9
       Indeed, Defendants’ primary support for this argument seems to come from the
allegations in their Counterclaim. (See, e.g., Geiger Counterclaim [Doc. No. 18] ¶¶ 7-11
(alleging that “Michael Haggerty and Geiger orally negotiated the terms of a new
employment agreement for Geiger”).) However, those allegations may not properly be
considered at this stage.
                                                13
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 14 of 31



ground that CHB failed to plausibly allege the existence of an employment contract

covering Geiger’s tenure as President and CEO. VLIW Tech., 840 A.2d at 615.

       The Court also finds Defendants’ other arguments unpersuasive. First, Defendants’

argument that the Employment Agreement is unenforceable appears to be based solely on the

notion that the “Delaware litigation with TEMSA” shows that “CHB has no viable economic

interest to protect by enforcing the Employment Agreement,” because, in that litigation, CHB

alleged that TEMSA’s refusal to abide by the companies’ exclusive distribution contract

“destroyed” CHB’s goodwill and otherwise harmed its business. (Defs.’ Br. at 19.) However,

not only is it inappropriate to consider (disputed) allegations from a separate litigation at the

pleadings stage, but allegations concerning a dispute between CHB and one of its key clients

do not conclusively establish that CHB has no “legitimate economic interest” in preventing

Geiger from working at a company CHB describes as a “direct competitor.” (See, e.g., Compl.

¶ 41.) Indeed, Defendants do not cite any case law directly in support of this argument, and

the one case they do cite supports the enforceability of contractual provisions like those at

issue here. See Kan-Di-Ki, 2015 WL 4503210, at *19 (upholding five-year non-compete

provision covering the entire western half of the United States); see also O’Leary v. Telecom

Res. Serv., LLC, No. 10C-03-108 (JOH), 2011 WL 379300, at *4 (Del. Sup. Ct. Jan. 14, 2011)

(finding, at the pleadings stage, that a company had a legitimate economic interest in

enforcing its non-compete agreement because the pleadings averred that the company was

“actively engaged” in the relevant market).

       Second, Defendants argue that it is “not plausible” that REV “intentionally interfered”

with Geiger’s Employment Agreement because “the Employment Agreement expired by its

                                               14
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 15 of 31



own terms months before Geiger left CHB,” and because REV only hired Geiger after “CHB

forced [Geiger] to choose between unethical and/or illegal conduct and continued

employment and service on CHB’s Board of Directors.” (Defs.’ Br. at 21 (citing Geiger

Counterclaim ¶¶ 18-28, 79).) However, neither of these arguments is availing. As the Court

noted above, the Employment Agreement could reasonably be understood to continue to

apply to Geiger even after his promotion to President and CEO. This is especially so because

of the February 27, 2018 letter, which provided REV and Geiger notice that CHB intended to

enforce the Employment Agreement were REV to hire Geiger. Moreover, as the Court has

noted throughout this opinion, allegations contained in Geiger’s counterclaim cannot be

considered at this procedural juncture. Finally, although CHB did not need to allege a motive

for REV’s actions to plausibly state a tortious interference claim under Delaware law, the

Court also finds plausible CHB’s argument for why REV would have intentionally induced

Geiger to breach the Employment Agreement. (See Pl.’s Br. at 32 (“[O]ne plausible theory

[for why REV intentionally procured a violation of the Employment Agreement] is that REV,

an attempted suitor of CHB, jaded that its acquisition of CHB fell through, sought to capitalize

on CHB’s business, without paying for it, by hiring its key executives in violation of binding

employment agreements in order to steal CHB’s business.”).) Although CHB’s theory of

tortious interference is not necessarily “probable,” the Court nonetheless finds CHB’s

allegations of tortious interference sufficiently “plausible” to state a claim at this stage. See

Iqbal, 556 U.S. at 678 (noting that “[t]he plausibility standard is not akin to a probability

requirement”).



                                               15
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 16 of 31



       Because CHB sufficiently pleads the other elements of its contractual claims,

particularly with respect to REV’s hire of Geiger, in violation of the Employment

Agreement’s two-year non-compete provision, and Geiger’s solicitation of Mr. Borntrager,

in violation of the Employment Agreement’s two-year non-solicitation provision, the Court

denies Defendants’ motion with respect to CHB’s breach of contract and tortious interference

with contractual relations claims.10

       B. The Fiduciary Duty Claims

       CHB generally alleges that Geiger breached the “contractual, statutory, and common-

law duties” he owed CHB and its shareholders. (Compl. ¶ 56.) Because CHB does not allege

the existence of any particular contractual or statutory fiduciary duties, and only makes

passing reference to the classic fiduciary duties of “care,” “loyalty,” and “good faith and fair

dealing,” the Court will simply address these three claims as one “fiduciary duty claim.” (Id.)

              1. The Law 11



10
      Further, although the parties do not discuss the October 2011 Shareholder
Agreement in their briefing, it appears that CHB also pleaded contractual claims against
Geiger and REV with respect to that contract. (See, e.g., Compl. ¶¶ 34, 43, 45; see also
Geiger Am. Answer ¶ 24 (admitting that Geiger is still a shareholder of CHB).)
11
        Although the parties’ briefing interchangeably cites Delaware and Minnesota law
with respect to this claim, the Court will apply Delaware law, as CHB is a Delaware
corporation. See Potter v. Pohlad, 560 N.W.2d 389, 391 (Minn. Ct. App.
1997) (“The fiduciary duties of a corporation’s officers and directors are generally
governed by the law of the state of incorporation.”). Moreover, because the parties do not
present any arguments on this point, and, indeed, seem to agree that the choice of law
question does not materially affect the outcome of this motion, the Court will not discuss
this issue further. See Superior Edge, Inc. v. Monsanto Co., 964 F. Supp. 2d 1017, 1034
(D. Minn. 2013) (declining to “undertake a sua sponte choice of law analysis” when the
parties did not dispute the issue).
                                              16
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 17 of 31



       Under Delaware law, directors, officers, and, in some cases, controlling shareholders,

owe their company fiduciary duties during the time that they hold that position. See Arnold v.

Soc. for Sav. Bancorp, Inc., 678 A.2d 533, 539 (Del. 1996) (“Fiduciary duties are owed by

the directors and officers to the corporation and its stockholders.”); Ivanhoe Partners v.

Newmont Min. Corp., 535 A.2d 1334, 1344 (Del. 1987) (“Under Delaware law a shareholder

owes a fiduciary duty only if it owns a majority interest in or exercises control over the

business affairs of the corporation.”); see also 8 Del. C. § 102(b)(7) (prohibiting a corporation

from eliminating in a certificate of corporation a director’s duty of loyalty to the corporation

and its stockholders). Further, although a fiduciary duty may co-exist with a contractual duty,

“a plaintiff may not ‘bootstrap’ a breach of fiduciary duty claim onto a breach of contract

claim merely by restating the breach of contract claim as a breach of fiduciary duty.”

Grunstein v. Silva, No. 3932 (VCN), 2009 WL 4698541, at *6 (Del. Ch. Dec. 8, 2009). Put

differently, “[b]ecause of the primacy of contract law over fiduciary law, if the duty sought

to be enforced arises from the parties’ contractual relationship, a contractual claim will

preclude a fiduciary claim.” Id. (quoting Solow v. Aspect Resources, LLC, No. Civ-A-20397,

2004 WL 2694916, at *4 (Del. Ch. Oct. 19, 2004)); accord Renco Grp., Inc. v. MacAndrews

AMG Holdings, LLC, No. 7668 (VCN), 2015 WL 394011, at *8 (Del. Ch. Jan. 29, 2015)

(dismissing breach of fiduciary duty claim where “the facts and harms cited in support of the

fiduciary duty claims appear to be the same ones that underlie the breach of contract claims”).

              2. Analysis

       Although the parties raise a variety of arguments about fiduciary duties in their

briefing, the Court finds that CHB has failed to plead breach of fiduciary duty for one simple

                                               17
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 18 of 31



reason: CHB does not allege a single plausible fact suggesting that Geiger breached his duties

of loyalty, care, or good faith while employed as a director or officer at CHB. Compare

BelCom Inc. v. Robb, No. Civ-A-14663, 1998 WL 229527, at *3 (Del. Ch. Apr. 28, 1998)

(“A former director, of course, breaches his fiduciary duty if he engages in transactions that

had their inception before the termination of the fiduciary relationship or were founded on

information acquired during the fiduciary relationship.”) with Compl. ¶¶ 41-42 (detailing

Geiger’s (allegedly illegal) decisions to join REV and then contact a former colleague of his,

both of which occurred months after Geiger’s resignation from CHB).) Although CHB

cursorily argues that it is plausible to presume that Geiger “took” confidential information

from CHB while employed at the company, and then began using that information once he

joined REV (see Pl.’s Br. at 37 n.2), the Complaint presents nothing “more than a sheer

possibility that [Geiger] acted unlawfully” in this respect. Iqbal, 556 U.S. at 678.

       Further, to the extent CHB argues that Geiger breached the “fiduciary duties” detailed

in his Employment and/or Shareholder Agreements (see Pl.’s Br. at 34), those claims are

“precluded” by the (still viable) contract claims described above. See Renco Grp., 2015 WL

394011, at *8; Grunstein, 2009 WL 469851, at *6. More still, because CHB does not allege

that Geiger is a controlling shareholder of CHB, Geiger did not continue to owe the company

fiduciary duties merely because he owned stock in it. See Ivanhoe Partners, 535 A.2d at 1344.

       For these reasons, the Court grants Defendants’ motion with respect to CHB’s breach

of fiduciary duty claim, without prejudice.

       C. The Trade Secret Claims



                                              18
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 19 of 31



       With respect to trade secrets, CHB brings claims against both Geiger and REV under

the Minnesota Uniform Trade Secrets Act (“MUTSA”), see Minn. Stat. § 325C.01, et seq.,

and the federal Defend Trade Secrets Act (“DTSA”), see 18 U.S.C. § 1836.12

               1. The Law

       To successfully plead a claim under either the MUTSA or the DTSA, a plaintiff must

allege facts plausibly detailing (1) the existence of a trade secret and (2) the misappropriation

of that trade secret. See Stratasys, Inc. v. Krampitz, No. 17-cv-5524 (DSD/HB), 2018 WL

2247265, at *3-4 (D. Minn. May 16, 2018) (analyzing both claims together); accord CPI

Card Grp., Inc. v. Dwyer, 294 F. Supp. 3d 791, 807-808 (D. Minn. 2018) (same, in context

of preliminary injunction motion). A “trade secret” is defined in both the DTSA and the

MUTSA as “information” that “(1) is not generally known or readily ascertainable, (2) has

value as a result of its secrecy, and (3) is the subject of reasonable efforts under the

circumstances to protect its secrecy.” Wyeth v. Nat. Biologics, Inc., 395 F.3d 897, 899 (8th

Cir. 2005) (citing Minn. Stat. § 325C.01, subdiv. 5); see 18 U.S.C. § 1839(3). Although a

plaintiff need not allege the nature of their trade secrets with a great deal of specificity at the

pleading stage, it is well-established that, post-Twombly and Iqbal, a plaintiff company must

describe their trade secrets with more than “conclusory statements,” and with “sufficient

information to infer more than a mere possibility of misconduct.” TE Connectivity Networks,

Inc. v. All Sys. Broadband, Inc., No. 13-cv-1356 (ADM/FLN), 2013 WL 6827348, at *3 (D.


12
       Although the Complaint makes passing reference to the Delaware
Misappropriation of Trade Secrets Act, too (see Compl. ¶¶ 64-65), the parties only
discussed the Minnesota and federal statutes in their briefing. The Court will accordingly
focus its discussion on those two statutes.
                                                19
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 20 of 31



Minn. Dec. 26, 2013); compare, e.g., Superior Edge, 964 F. Supp. 2d at 1042 (finding trade

secret plausibly alleged where the at-issue software agreement was “rife with detail about

what software was contemplated in the Development Plan, suggesting that the intellectual

property over which [the plaintiff] claims trade secret designation [was] at least reasonably

defined”) with Hot Stuff Foods, LLC v. Dornbach, 726 F. Supp. 2d 1038, 1044 (D. Minn.

2010) (finding trade secret not plausibly alleged where plaintiff simply asserted that various

“material on potential new products and business pricing and planning” a former employee

downloaded before resigning were “trade secrets”).

       Moreover, “[c]ustomer lists, pricing information, long-term sales strategies, and

customer buying habits do not necessarily constitute trade secrets.” Katch, LLC v. Sweetser,

143 F. Supp. 3d 854, 868 (D. Minn. 2015) (citing, inter alia, United Prods. Corp. of Am. v.

Cederstrom, No. A05-1688, 2006 WL 1529478, at *5 (Minn. Ct. App. June 6, 2006)); accord

Harley Auto. Grp., Inc. v. AP Supply, Inc., No. 12-cv-1110 (DWF/LIB), 2013 WL 6801221,

at *7 (D. Minn. Dec. 23, 2013) (“In Minnesota, customer lists have generally not been

considered to be trade secrets.”). This is especially so when this “market information” is stale,

and, hence, of little use to a competitor. See Fox Sports Net., LLC v. Minnesota Twins P’ship,

319 F.3d 329, 336 (8th Cir. 2003) (finding outdated financial information obsolete and

holding that “obsolete information cannot form the basis for a trade secret claim because the

information has no economic value”); WEG Elec. Corp. v. Pethers, No. 16-cv-471

(DSD/LIB), 2016 WL 1441793, at *3 (D. Minn. Apr. 12, 2016) (reasoning that information

“four to twenty-four months old” had minimal “independent economic value,” and noting that

“[c]ustomer lists, pricing lists, and operation strategies may lose their economic value over

                                               20
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 21 of 31



the course of a few months”); Lexis–Nexis v. Beer, 41 F. Supp. 2d 950, 959 (D. Minn. 1999)

(declaring four month old knowledge of corporate business policies and strategies to be of

little value and thus not a trade secret).

        “Misappropriation,” in turn, is defined as the “acquisition,” “disclosure,” or “use” of

another’s trade secrets by “improper means.” See Minn. Stat. § 325C.01, subdiv. 3; 18 U.S.C.

§ 1839(5). The MUTSA defines improper means as “theft, bribery, misrepresentation, breach

or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or

other means.” Minn. Stat. § 325C.01, subdiv. 2. The definition of misappropriation under the

DTSA is, almost verbatim, the same. See 18 U.S.C. § 1839(5). Again, although exacting

specificity is not required at the pleading stage, a plaintiff company must allege that the

defendant disclosed, acquired, or used some particular trade secret in an improper manner.

Compare, e.g., Superior Edge, 964 F. Supp. 2d at 1042 (finding “misappropriation” of

“trade secret software developments” plausibly alleged when defendant company

“retained” the at-issue software following termination of licensing agreement and

“continued to use” it, despite a clear agreement barring it from doing so) with Schlief v. Nu-

Source, Inc., No. 10-cv-4477 (DWF/SER), 2011 WL 1560672, at *7 (D. Minn. Apr. 25, 2011)

(finding “misappropriation” not plausibly alleged by “mere” allegation that “Plaintiff gained

access to Defendants’ trade secrets and other confidential, competitive and proprietary

information belonging to Defendant, including but not limited to, Defendant’s customer and

price lists”).

        Finally, as a general matter, a reasonable degree of specificity is important with respect

to both elements of a trade secret claim, even at the pleading stage, because “[t]rade secrets

                                               21
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 22 of 31



laws are meant to be a shield to preserve the trust in confidential relationships, ‘not a sword

to be used by employers to retain employees by the threat of rendering them substantially

unemployable in the field of their experience.’” Katch, 143 F. Supp. 3d at 867 (quoting E.W.

Bliss Co. v. Struthers-Dunn, Inc., 408 F.2d 1108, 1112-13 (8th Cir. 1969)). This axiom strikes

the Court as particularly relevant when a plaintiff company already has a contractual remedy

available to it with respect to a former employee’s allegedly illegal conduct. See, e.g., Search

Partners, Inc. v. MyAlerts, Inc., No. 17-cv-1034 (DSD/TNL), 2017 WL 2838126, at *2 (D.

Minn. June 30, 2017) (“The fact that [defendant company] may have circumvented [plaintiff

company] by directly hiring [defendant former employee] may give rise to a contract or quasi-

contractual claim, but it does not violate the DTSA.”); Luigino’s, Inc. v. Peterson, No. 00-cv-

1246 (DWF/RLE), 2002 WL 122389, at *8 (D. Minn. Jan. 28, 2002) (explaining that

plaintiff’s claims of breach of contract may provide the appropriate avenue for remedy where

confidential information is not protectable as a trade secret); cf. CPI Card Grp., 284 F. Supp.

3d at 811-812 (noting that plaintiff’s likelihood of success on breach of confidentiality

agreement claim mitigated any harm arising from the Court’s finding that plaintiff was not

likely to succeed on trade secrets claim).

              2. Analysis

       Defendants here contend that CHB fails to plausibly allege either element of a trade

secret claim. This is so, Defendants argue, because CHB’s complaint simply couples

“conclusory” recitations of the elements of a trade secret cause of action with “general”

accusations that “broad categories” of CHB’s business information constitute “trade secrets,”

and that, “upon information and belief” Geiger and REV “have used or will continue to use

                                              22
     CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 23 of 31



such information in unlawful competition with CHB.” (Defs.’ Br. at 14-18 (citing, e.g.,

Compl. ¶ 43).) Indeed, Defendants note, “CHB’s factual basis for its [trade secrets] claim is

so lacking, it alleges misappropriation in the hypothetical: ‘If CHB’s employees or ex-

employees, directly or indirectly through others, misuse or improperly disclose CHB’s

Confidential Information to others, it would irreparably damage CHB.’” (Id. at 18 (quoting

Compl. ¶ 17).) In response, CHB contends that it is only required to plead that Geiger had

access to categories of “trade secrets,” such as “customer lists” and “customer needs and

preferences,” and that Geiger and REV are likely to use this information to gain a competitive

advantage over CHB. (See Pl.’s Br. at 25-26.) To the extent its pleading is inadequate, CHB

avers, “[t]he proper motion in [this] case is a motion for a more definite statement under Rule

12(e), not a motion to dismiss under Rule 12(c).” (Id. at 27 (citing SL Montevideo Tech., Inc.

v. Eaton Aerospace, LLC, 292 F. Supp. 2d 1173, 1178 (D. Minn. 2003)).)

       The Court agrees with Defendants. As an initial matter, the Court is skeptical that the

generic “market information” listed in CHB’s complaint, see supra at 6, plausibly alleges a

“trade secret” under either the MUTSA or the DTSA. Not only does CHB fail to describe this

information with any specificity, see Hot Stuff Foods, 726 F. Supp. 2d at 1044, but the

information was already months-old when Geiger joined REV, and is getting older with each

passing day of litigation. See Fox Sports Net., 319 F.3d at 336 (expressing skepticism about

the “economic value” of stale market information).13 Moreover, although CHB cites to some


13
       Notably, unlike most trade secrets cases this Court has dealt with in recent years,
CHB did not move to preliminarily enjoin Geiger or REV from using any particular
system, document, or data that it deemed a trade secret. Compare with, e.g., CPI Card
Grp., 294 F. Supp. 3d 791; Katch, 143 F. Supp. 3d 854.
                                              23
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 24 of 31



District of Minnesota case law arguably suggesting that general labels like “customer lists”

and “design plans” may sufficiently constitute trade secrets, at least at an early stage of

litigation, those cases preceded Twombly and Iqbal, and are factually distinguishable. (See

Pl.’s Br. at 25 (citing Equus Comp. Sys., Inc. v. N. Comp. Sys., Inc., No. 01-cv-657

(DWF/AJB), 2002 WL 1634334 (D. Minn. July 22, 2002) and SL Montevideo Tech., 292 F.

Supp. 2d at 1178).) For instance, in Equus, the plaintiff provided evidence at a TRO hearing

that the identity of a particular computer system customer was highly proprietary and sensitive

information, and, in SL Montevideo, the plaintiff alleged that its design plans for a unique

kind of commercial aircraft motor constituted a “trade secret.” Suffice it to say, CHB’s general

allegations concerning its “customer lists” and “customer needs and preferences” are

distinguishable from those cases. (Compl. ¶ 13.)

       However, the Court need not definitely resolve whether CHB plausibly alleged the

existence of a trade secret because, in either event, CHB plainly fails to allege that either REV

or Geiger actually “misappropriated” any information CHB deemed a “trade secret.” Simply

put, the Complaint contains no plausible factual allegation that Geiger (much less REV)

“acquired, disclosed, or used” any particular CHB trade secret by “improper means.”

See Minn. Stat. § 325C.01, subdiv. 3; 18 U.S.C. § 1839(5). Mere fears that a company’s

former employee might have taken (completely undefined) trade secrets with him on his way

out the door, and that that employee’s new employer might use these trade secrets to their

advantage, at some unknown future date, do not give rise to a plausible claim of trade secret

misappropriation. Accord Schlief, 2011 WL 1560672, at *7. As such, this case is

distinguishable from recent decisions allowing a misappropriation claim past the motion to

                                               24
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 25 of 31



dismiss stage. See, e.g., Stratasys, Inc., 2018 WL 2247265, at *1 (plaintiff alleged that

defendant (a former employee) “sent [large amounts of] confidential information to his [own]

email account and downloaded files to a portable USB,” while still employed with plaintiff,

and then “used [plaintiff’s] confidential information and trade secrets to build his own

competing [3D printing] business”); Deluxe Fin. Servs., LLC v. Shaw, No. 16-cv-3065

(JRT/HB), 2017 WL 3327570, at *2 (D. Minn. Aug. 3, 2017) (plaintiff alleged that defendant

(a former employee) “retained over 740 [trade secret] files on his USB devices relating to

[plaintiff’s] longstanding customer,” and then used this proprietary information to steal that

customer from plaintiff during a head-to-head “RFP process”).

       Finally, although CHB may be correct that Defendants could have filed a motion for

a more definite statement under Rule 12(e), in lieu of this motion (see Pl.’s Br. at 27), that

strategic decision in no way releases CHB from its burden of pleading “a claim to relief that

is plausible on its face,” under Twombly, Iqbal, and this District’s recent cases applying those

standards in the trade secret context. Iqbal, 556 U.S. at 678.

       For these reasons, the Court grants Defendants’ motion with respect to CHB’s

MUTSA and DTSA claims, without prejudice.

       D. The Miscellaneous Claims

       Because CHB’s final three claims against Geiger and REV – its unfair competition,

tortious interference with actual and prospective business relations, and unjust enrichment

claims – can be dispatched with limited discussion, the Court designates them “miscellaneous

claims.”

              1. Unfair Competition

                                              25
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 26 of 31



       “[U]nder Minnesota law, [u]nfair competition is not a tort with specific elements, but

rather, it describes a general category of torts which courts recognize for the protection of

commercial interests.” CardioVention, Inc. v. Medtronic, Inc., 483 F. Supp. 2d 830, 834 (D.

Minn. 2007) (quoting LensCrafters, Inc. v. Vision World, Inc., 943 F. Supp. 1481, 1490 (D.

Minn. 1996)). “In order to pursue a claim for unfair competition,” then, “a plaintiff must

identify the underlying tort that is the basis for the claim,” such as “tortious interference with

economic advantage” or “misappropriation of trade secrets.” CPI Card Grp., 294 F. Supp. 3d

at 822 (citing Cenveo Corp. v. S. Graphic Sys., Inc., 784 F. Supp. 2d 1130, 1142 (D. Minn.

2011)). However, “if the underlying tort is duplicative of another Count of the Complaint, the

claim for unfair competition cannot stand.” CardioVention, 483 F. Supp. 2d at 834; accord

Stratasys, Inc., 2018 WL 2247265, at *4 (dismissing “unfair competition” claim because it

was “based on defendants’ alleged misappropriation of [plaintiff’s] confidential information

and [defendant’s] breach of the Agreement, which also underpin the breach of contract,

breach of duty of loyalty, DTSA, and MUTSA claims”); AgInformationData, LLC v.

Integrated Sols. Grp., Inc., No. 11-cv-3673 (DWF/JSM), 2014 WL 4348209, at *12 (D.

Minn. Sept. 2, 2014) (same); ACIST Med. Sys., Inc., v OPSENS, Inc., No. 11-cv-539

(ADM/JJK), 2011 WL 4640884, at *5 (D. Minn. Oct. 4, 2011) (same); Goddard, Inc. v.

Henry’s Foods, Inc., 291 F. Supp. 2d 1021, 1034-35 (D. Minn. 2003) (same).

       Here, CHB’s unfair competition claim fails because it is entirely duplicative of CHB’s

other claims, namely, its contractual, fiduciary duty, and trade secret claims. (See Compl. ¶

81 (alleging that “Defendants’ use, disclosure, and/or misappropriation of CHB’s confidential

and trade secret information; Defendant Geiger’s deliberate and intentional violation of his

                                               26
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 27 of 31



contractual obligations to CHB, including his unlawful competition with CHB, and actual and

attempted recruitment of CHB’s employees; and Defendants’ unlawful competition with

CHB and attempted solicitation of CHB’s customers, have all resulted in the commission of

acts of unfair competition”).) Although CHB argues that it has identified a non-duplicative

tort underlying its “unfair competition claim,” namely “misuse of confidential information,”

and cites this Court’s CPI Card Grp. decision in support of that argument, CHB misses the

mark. (See Pl.’s Br. at 41.) In CPI Card Grp., this Court noted that, because “confidential

information is broader than trade secret information,” “a claim of unfair competition based

on misuse of confidential information is not wholly subsumed by a trade secrets

misappropriation claim.” CPI Card Grp., 294 F. Supp. 3d at 822. As such, the Court found

that an “unfair competition” claim could proceed against the company defendant (“MPS”)

because plaintiff CPI’s complaint did not include a claim against MPS related to its “misuse

of confidential information” (as opposed to misuse of trade secrets); rather, CPI’s complaint

only included a “breach of confidentiality agreement” claim against the individual, ex-

employee defendant. Id. Here, by contrast, CHB included a “breach of contract” claim against

Geiger, in addition to a “tortious interference with contractual relations” claim against REV.

Thus, any allegations concerning misuse by either REV or Geiger of CHB’s confidential

information, in breach of the confidentiality provision of the Employment Agreement (or

Shareholder Agreement), are “duplicative of [other] Count[s] of the Complaint.”

CardioVention, 483 F. Supp. 2d at 834. Accordingly, CHB’s “claim for unfair competition

cannot stand.” Id.



                                             27
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 28 of 31



       For these reasons, the Court grants Defendants’ motion with respect to CHB’s unfair

competition claim, without prejudice.

               2. Tortious Interference with Actual and Prospective Business Relations

       Under Minnesota law, a claim for “tortious interference with actual and prospective

business relations,” when pled alongside a claim for “tortious interference with contractual

relations,” is simply deemed a claim for “tortious interference with prospective economic

advantage.” See Gieseke ex rel. Diversified Water Diversion, Inc. v. IDCA, Inc., 844 N.W.2d

210, 216 (Minn. 2014). This claim consists of five elements: “(1) the existence of a reasonable

expectation of economic advantage; (2) defendant’s knowledge of that expectation of

economic advantage; (3) that defendant intentionally interfered with plaintiff’s reasonable

expectation of economic advantage, and the intentional interference is either independently

tortious or in violation of a state or federal statute or regulation; (4) that in the absence of the

wrongful act of defendant, it is reasonably probable that plaintiff would have realized his

economic advantage or benefit; and (5) that plaintiff sustained damages.” Id. at 219. Courts

in this District have dismissed tortious interference with prospective economic advantage

claims when the plaintiff “identifi[es] no prospective business relationship with [a third party]

that it was unable to pursue or lost out on because” of the defendant’s conduct, or “fails to

identify any reasonable expectation of a prospective business relation . . . with which [the

defendant] interfered.” Superior Edge, 964 F. Supp. 2d at 1044-45; accord Schlief, 2011 WL

1560672, at *8 (dismissing tortious interference claim where plaintiff “failed to identify a

single contract or prospective business relation with which [defendant] allegedly interfered”);

Hot Stuff Foods, 726 F. Supp. 2d at 1043-44 (same).

                                                28
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 29 of 31



       Here, CHB’s claim for tortious interference with prospective economic advantage fails

because CHB does not identify any specific customers or business relations it has lost, or may

lose, due to Geiger and REV’s conduct. (See Compl. ¶¶ 92-94 (generically alleging that

Geiger and REV “knew of,” and “intentionally interfered with,” CHB’s “reasonable

expectation of economic advantage with CHB’s customers, prospective customers, and

employees”).) Indeed, the Complaint only mentions one CHB customer, TEMSA. (See, e.g.,

id. ¶¶ 9-10.) Notably, however, the Complaint does not allege that REV or Geiger’s actions

have had a negative impact on TEMSA’s relationship with CHB, much less an “intentionally”

negative impact. Gieseke, 844 N.W.2d at 219.

       For these reasons, the Court grants Defendants’ motion with respect to CHB’s tortious

interference with actual and prospective business relations claim, without prejudice.

              3. Unjust Enrichment

       “In Minnesota, to state a claim for unjust enrichment, ‘the claimant must show that the

defendant has knowingly received or obtained something of value for which the defendant in

equity and good conscience should pay.’” Luckey v. Alside, Inc., 245 F. Supp. 3d 1080, 1099

(D. Minn. 2017) (quoting ServiceMaster of St. Cloud v. GAB Bus. Servs., Inc., 544 N.W.2d

302, 306 (Minn. 1996)). However, under Twombly and Iqbal, a plaintiff must rely on more

than “conclusions and labels,” and must plausibly allege facts showing the “something of

value” that the defendant received. See City Ctr. Realty Partners, LLC v. Macy’s Retail

Holdings, No. 17-cv-528 (SRN/TNL), 2017 WL 4081896, at *12 (D. Minn. Sept. 13, 2017)

(dismissing unjust enrichment claim where plaintiff’s “pleading [did] not identify the

‘something of value’ that it allegedly received,” but, rather, “simply alleg[ed] that ‘Macy’s

                                             29
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 30 of 31



has been unjustly enriched and City Center has been unjustly damaged in an amount in excess

of $50,000’”); accord Schlief, 2011 WL 1560672, at *8 (dismissing unjust enrichment claim

where the complaint “contained no more than a recitation of legal arguments”). Further,

“under Minnesota law, ‘the existence of an express contract between the parties precludes

recovery under the theor[y] of . . . unjust enrichment.” Damon v. Groteboer, 937 F. Supp. 2d

1048, 1085-86 (D. Minn. 2013) (quoting Sterling Capital Advisors, Inc. v. Herzog, 575

N.W.2d 121, 126 (Minn. Ct. App. 1998)) (dismissing unjust enrichment claim due to

existence of express contract); see also U.S. Fire Ins. Co. v. Minn. State Zoological Bd., 307

N.W.2d 490, 497 (Minn. 1981) (“[E]quitable relief cannot be granted where the rights of the

parties are governed by a valid contract.”).

       Here, CSM’s claim for unjust enrichment fails because its complaint contains only

legal conclusions, and does not allege any specific facts plausibly showing that Geiger and

REV “knowingly received or obtained something of value for which [they] in equity and good

conscience should pay.’” Luckey, 245 F. Supp. 3d at 1099. Although the Complaint obliquely

references “intimate knowledge of CHB’s motor coach and bus business” that Geiger

purportedly “used and/or shared with his new employer REV” (Compl. ¶ 77), the Complaint

does not then plausibly allege facts explaining how this knowledge was “of value” to REV.

Accord City Ctr. Realty Partners, 2017 WL 4081896, at *12. Moreover, to the extent CHB

bases its unjust enrichment claim on Geiger’s violation of the confidentiality provision in his

Employment Agreement (and REV’s tortious interference with that contract), the existence

of that “express contract” bars CHB’s unjust enrichment claim as a matter of law. See Damon,

937 F. Supp. 2d at 1085-86.

                                               30
    CASE 0:18-cv-02444-SRN-KMM Document 47 Filed 03/20/19 Page 31 of 31



       For these reasons, the Court grants Defendants’ motion with respect to CHB’s unjust

enrichment claim, without prejudice.

   III.      ORDER

       Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that Defendants’ Motion for Judgment on the Pleadings [Doc. No. 15] is

GRANTED IN PART AND DENIED IN PART, WITHOUT PREJUDICE.

          Further, because this Order deprives the Court of original subject matter jurisdiction

over this lawsuit, leaving only “discretionary” supplemental jurisdiction under 28 U.S.C. §

1367(c)(3), the parties are ORDERED to show cause as to why this action should remain

before this Court. See Barstad v. Murray Cty., 420 F.3d 800, 888 (8th Cir. 2005) (“[I]n the

usual case in which all federal-law claims are eliminated before trial, the balance of factors to

be considered under the pendent jurisdiction doctrine—judicial economy, convenience,

fairness, and comity—will point toward declining to exercise jurisdiction over the remaining

state-law claims.”) (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7 (1988)).

          The parties may either jointly or separately submit a short letter brief on this matter,

no longer than 2 pages each. The parties’ briefing will be due seven days after completion of

the settlement conference with the Magistrate Judge, currently scheduled for May 2, 2019.

(See Doc. No. 29.)

Dated: March 20, 2019                                s/Susan Richard Nelson_      _
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge




                                                31
